DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 2/22/2022 has been entered. Claims 1, 4-8, and 11-12 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of Orr (US PGPub 2005/0247316) and further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”). 
Regarding claim 1, Habashi teaches a method for controlling patient recovery (see abstract and paragraph 47), wherein the patient during the recovery is ventilated with a ventilator (see abstract and fig, 1), the method comprising
-allowing spontaneous breathing by the patient (see Fig. 8 and paragraph 111; the user is monitored for spontaneous breathing, thereby being allowed to breath spontaneously)
-monitoring the expiration of the patient to determine at least an O2 concentration and an expiratory CO2 concentration (see paragraph 105, etCo2 and SpO2 are continuously monitored via sensors 56 and 58; see Fig. 1) 
- determining a target level for the O2 concentration and a target level for the expiratory CO2 concentration during recovery for the patient (see paragraph 105 and Fig. 4, steps 310 and 510, targets set for SpO2 and etCO2), 
- comparing the monitored O2 concentration with the target level for the O2 concentration for the patient (Fig. 8, step 310)
- comparing the monitored expiratory CO2 concentration with the target level for the expiratory CO2 concentration for the patient (Fig. 8, step 510), and
- controlling the O2 concentration in the patient breathing gas, as the spontaneous breathing by the patient increases, to allow the O2 concentration to match the target level for the O2 concentration (Fig. 8, Step 310 leads to step 300 oxygenation if the goal is not met; see Fig. 5 showing oxygenation steps, increasing or reducing FiO2) and the expiratory CO2 concentration to match the target level for the expiratory CO2 concentration (Fig. 8, step 510 leads to ventilation of the EtCo2 target is not met; see Fig. 7 showing ventilation steps including reducing pressure and controlling oxygen supply), wherein the O2 concentration is controlled without adding CO2 (see Figs 5 and 7; especially figure 5 showing that 02 concentration is controlled by increasing or decreasing fractionally inspired O2)
and wherein controlling the 02 concentration in the patient breathing gas as the spontaneous breathing by the patient increases (see Fig. 7, steps 570, 580, the O2 concentration continues to be controlled as the device monitors an increase in spontaneous breathing; see also paragraph 110) further comprises controlling a reduction of a breath volume or a breathing frequency of the patient (see Fig. 7, steps 530, 370, and 390, as spontaneous breathing increases, the T(high) and P(High) are monitored and if T(high) is greater than 7 seconds and P(high) is less than 335 CMS H20, then the T(high) is increased. T(high) is the period for inspiration, so increasing T(high) reduces breath frequency, this step performed as spontaneous breathing increases), and increasing the breath volume or the breathing frequency in response to the expiratory 02 concentration being below the target level (see Fig. 7, step 310, if the target O2 is below the goal the controller implements the recruitment algorithm; see Fig. 6, the ventilation may be increased by increasing the pressure in the sub algorithms 460, 470, 480 and breath frequency is increased by ).
Habashi does not teach the method being recovery from anesthesia with an inhalation anesthesia agent, the method comprising decreasing inhalation anesthesia agent concentration in the patient breathing gas to a level allowing spontaneous breathing by the patient and controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas.
However, Orr teaches an analogous method for controlling patient recovery (see abstract)  from anesthesia with an inhalation anesthesia agent (see paragraph 3), wherein the patient during the recovery is ventilated with a ventilator (see Fig. 1 and paragraphs 33 and 54, the patient is coupled to an anesthesia delivery system as well as a mechanical ventilator), the method comprising: decreasing inhalation anesthesia agent concentration in the patient breathing gas to a level allowing spontaneous breathing by the patient (see paragraphs 11, 38, and 69 the anesthetic agent concentration in the breathing gas is reduced by discontinuing adding it to the circuit and by using a filter so that it is removed from the air in the circuit, the intent of the edvice is to reduce the effects of anesthesia, which would allow the user to breath spontaneously), allowing spontaneous breathing by the patient (see paragraphs 17 and 19, the method is for recovering an individual from general anesthesia, which, Orr teaches, means allowing spontaneous breathing). 
Orr and Habashi both teach methods of facilitating patient recovery. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Habashi to first include reducing inhalation agent concentration, as taught by Orr, for the purpose of using the method of Habashi in a known scenario from which a patient will need to recover and be weaned off of a ventilator. Habashi, as modified, further teaches controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas as the steps of Habashi would be performed after decreasing inhalation agent concentration, as taught by Orr, as that is what allows spontaneous breathing to occur.
Habashi further does not teach that the monitored O2 concentration and target O2 concentration are expiratory O2 concentrations.
However, Linko teaches an analogous method of mechanical ventilation and recovery therefrom (see abstract and page 150, Col. 1) wherein expiratory O2 concentration was measured to monitor patient recovery (see page 150 ‘methods’ section). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the measured O2 concentration of Habashi to be expiratory O2 concentration because Linko teaches that monitoring expiratory oxygen allows more rapid correction of scenarios such as hypoxia as the value is measured and can be provided quicker than SpO2 (see page 154, col. 2).
Regarding claim 5, Habashi teaches monitoring the patient’s breathing to detect possible spontaneous breathing (see paragraph 111).
Regarding claim 6, Habashi, further teaches providing breathing support by providing elevated inspiration pressure with the ventilator (see Fig. 5, step 390 and Fig. 7, step 390 for examples of increasing pressure with the ventilator).
Regarding claim 12, Habashi teaches a computer readable medium storing computer executable instructions (see paragraph 95) which, when executed by a computer, cause the computer to perform steps comprising:
-monitoring the expiration of the patient to determine an expiratory O2 concentration and an expiratory CO2 concentration (see paragraph 105, etCo2 and SpO2 are continuously monitored via sensors 56 and 58; see Fig. 1)
- determining a target level for the O2 concentration for the patient and a target level for the expiratory CO2 concentration (see paragraph 105 and Fig. 4, steps 310 and 510, targets set for SpO2 and etCO2), 
- comparing the monitored O2 concentration with the target level for the O2 concentration for the patient (Fig. 8, step 310)
- comparing the monitored expiratory CO2 concentration with the target level for the expiratory CO2 concentration for the patient (Fig. 8, step 510), and
- controlling the O2 concentration in the patient breathing gas, as the spontaneous breathing by the patient increases, to allow the O2 concentration to match the target level for the O2 concentration (Fig. 8, Step 310 leads to step 300 oxygenation if the goal is not met; see Fig. 5 showing oxygenation steps, increasing or reducing FiO2) and the expiratory CO2 concentration to match the target level for the expiratory CO2 concentration (Fig. 8, step 510 leads to ventilation of the EtCo2 target is not met; see Fig. 7 showing ventilation steps including reducing pressure and controlling oxygen supply), wherein the O2 concentration is controlled without adding CO2 (see Figs 5 and 7; especially figure 5 showing that 02 concentration is controlled by increasing or decreasing fractionally inspired O2)
and wherein controlling the 02 concentration in the patient breathing gas further comprises controlling a reduction of a breath volume or a breathing frequency of the patient (See Fig. 7, step 510 leads to ventilation; see Fig. 7 showing ventilation flow chart, if the end tidal CO2 is not at goal, the controller implements OEELV mode; see Fig. 3A showing OEELV mode, the T Low is adjusted as necessary to achieve a desired OEELV which can be a reduction, the OEELV representing desired breath volume; adjusting T low also changes the frequency of breathing as it can be lengthened to allow less frequent breaths), and increasing the ventilation in response to the expiratory 02 concentration being below the target level (see Fig. 7, step 310, if the target O2 is below the goal the controller implements the oxygenation algorithm; see Fig. 5, the ventilation may be increased by increasing the pressure in the sub algorithm 380).
Habashi does not teach the steps including decreasing inhalation anesthesia agent concentration in the patient breathing gas to a level allowing spontaneous breathing by the patient and controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas.
However, Orr teaches an analogous method for controlling patient recovery (see abstract)  from anesthesia with an inhalation anesthesia agent (see paragraph 3), wherein the patient during the recovery is ventilated with a ventilator (see Fig. 1 and paragraphs 33 and 54, the patient is coupled to an anesthesia delivery system as well as a mechanical ventilator), the method comprising: decreasing inhalation anesthesia agent concentration in the patient breathing gas to a level allowing spontaneous breathing by the patient (see paragraphs 11, 38, and 69 the anesthetic agent concentration in the breathing gas is reduced by discontinuing adding it to the circuit and by using a filter so that it is removed from the air in the circuit, the intent of the device is to reduce the effects of anesthesia, which would allow the user to breath spontaneously), allowing spontaneous breathing by the patient (see paragraphs 17 and 19, the method is for recovering an individual from general anesthesia, which, Orr teaches, means allowing spontaneous breathing). 
Orr and Habashi both teach methods of facilitating patient recovery. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Habashi to first include reducing inhalation agent concentration, as taught by Orr, for the purpose of using the method of Habashi in a known scenario from which a patient will need to recover and be weaned off of a ventilator. Habashi, as modified, further teaches controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas as the steps of Habashi would be performed after decreasing inhalation agent concentration, as taught by Orr, as that is what allows spontaneous breathing to occur.
Habashi further does not teach that the monitored O2 concentration and target O2 concentration are expiratory O2 concentrations.
However, Linko teaches an analogous method of mechanical ventilation and recovery therefrom (see abstract and page 150, Col. 1) wherein expiratory O2 concentration was measured to monitor patient recovery (see page 150 ‘methods’ section). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the measured O2 concentration of Habashi to be expiratory O2 concentration because Linko teaches that monitoring expiratory oxygen allows more rapid correction of scenarios such as hypoxia as the value is measured and can be provided quicker than SpO2 (see page 154, col. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of Orr (US PGPub 2005/0247316) and further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”) as applied to claim 1 above, and further in view of Heinonen et al (US PGPub 2009/0199854).
Regarding claim 4, Habashi, as modified, further teaches  
- determining a target level for the expiratory 02 concentration for the patient during the ventilation reduction (see Fig. 8, step 310, goal is set at 95% for O2, as modified this would be expiratory O2),
- comparing the monitored expiratory 02 concentration with the target level for the expiratory 02 concentration for the patient during the reduction of the ventilation (see Fig. 8, step 310), and 
- controlling the 02 concentration in the patient breathing gas to allow the expiratory 02 concentration for the patient to match the target level for the expiratory 02 concentration (see Fig 8, step 300 and Fig. 5 showing oxygenation steps to control O2 levels by controlling FiO2)
 Habashi does not teach monitoring the expiration of the patient to determine the expiratory anesthesia agent concentration, determining a target level for the expiratory anesthesia agent concentration such that patient muscle action is allowed, detecting an expiratory anesthesia agent concentration which is equal or below said target level for the expiratory anesthesia agent concentration reducing the ventilation of the patient.
However, Heinonen teaches an analogous ventilation system (abstract) comprising monitoring the expiration of the patient to determine the expiratory anesthesia agent concentration (see Fig. 2, anesthetic agent concentration being monitored), 
- determining a target level for the expiratory anesthesia agent concentration such that patient muscle action is allowed (Fig. 2, 21; see paragraph 0022, the target anesthetic agent concentration may be any value set by user which would include a value that allows patient muscle action),
- detecting an expiratory anesthesia agent concentration which is equal or below said target level for the expiratory anesthesia agent concentration (Fig. 2, 24), 
- reducing the ventilation of the patient (Fig. 2, 25), 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Habashi with the teachings of Heinonen for the purpose of providing a method of delivering an anesthetic agent to a patient that provides another feedback system for controlling ventilation that optimizes anesthesia agent delivery and allows patient recovery.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of Orr (US PGPub 2005/0247316), further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”) as applied to claim 6 above, and further in view of Banner et al (US PGPub 2007/0000494).
Regarding claim 7, Habashi, as modified, teaches all previous elements of the claim as stated above. Raemer does not teach controlling the ventilator to adjust to the breathing frequency imposed by the patient’s breathing. 
However, Banner teaches an analogous method of controlling a ventilator (see abstract) comprising controlling the ventilator to adjust to the breathing frequency imposed by the patient’s breathing (see paragraphs 0053 and 0103, breathing frequency is used as an input to adjust ventilator settings to optimize patient effort).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Habashi with the teachings of Banner for the purpose of tailoring the ventilator support to the patient’s measured pathophysiology in order to minimize lung damage (see Banner paragraph 0011-0012).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of Orr (US PGPub 2005/0247316), further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”), and further in view of Chapman et al. (US PGPub 2012/0272957).
Regarding claim 8, Habashi teaches a system for controlling patient recovery (see abstract and paragraph 47), wherein the patient during the recovery is ventilated with a ventilator (see Fig. 1), the system comprising: 
- a breathing device for ventilating a patient (Fig. 1, gas pump 12), the breathing device comprising tubing to connect the breathing device to a patient's breathing circuit (paragraph 96 and Fig. 1, tubing 40 connects the pump to the circuit)
- a ventilator connected to the breathing device to provide a pressurized breathing gas (Fig. 1, positive and negative pressure ports 14 and 16), 
- a gas mixer (Fig. 1, valve 46 controls gas supplied) and vaporizer (Fig. 1, 242) for providing patient breathing gas, the gas mixer and vaporizer being connected to the ventilator (see Fig 1 and paragraph 96). 
- a patient gas controller (Fig. 1, 20) connected to the gas mixer and vaporizer for controlling the composition of the fresh patient breathing gas provided with the gas mixer and vaporizer (see Fig. 2 and paragraphs 102 and 107-108), 
- a sensor connected to the patient gas controller, for providing at least monitored expiratory 02 concentration for the patient (see Fig. 1, sensors 54; see paragraph 100), the patient gas controller being adapted to compare the 02 concentration for the patient with a target concentration for said 02 concentration and to provide instructions for the gas mixer to control the 02 concentration of the patient breathing gas (see Fig. 4, step 310; see Fig. 5; O2 concentration is monitored and FiO2 is controlled to meet the target for SpO2), as spontaneous breathing of the patient increases (see Fig. 8, step 570, as spontaneous breathing increases, the system continues to monitor and control FiO2), to thereby allow the expiratory 02 concentration to match said target 02 concentration (see Fig. 8, step 310) and to allow an expiratory CO2 concentration to match a target level for the expiratory CO2 concentration (see Fig. 8, step 510), wherein the expiratory CO2 concentration is monitored within the expiration of the patient (see paragraph 100), and wherein the 02 concentration is controlled without adding CO2 (see Figs 5 and 8, O2 concentration is controlled by controlling FiO2 provided)
and wherein controlling the 02 concentration in the patient breathing gas further comprises controlling a reduction of a breath volume or a breathing frequency of the patient (See Fig. 7, step 510 leads to ventilation; see Fig. 7 showing ventilation flow chart, if the end tidal CO2 is not at goal, the controller implements OEELV mode; see Fig. 3A showing OEELV mode, the T Low is adjusted as necessary to achieve a desired OEELV which can be a reduction, the OEELV representing desired breath volume; adjusting T low also changes the frequency of breathing as it can be lengthened to allow less frequent breaths), and increasing the ventilation in response to the expiratory 02 concentration being below the target level (see Fig. 7, step 310, if the target O2 is below the goal the controller implements the oxygenation algorithm; see Fig. 5, the ventilation may be increased by increasing the pressure in the sub algorithm 380).
Habashi does not teach the system being recovery from anesthesia with an inhalation anesthesia agent and controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas.
However, Orr teaches an analogous method for controlling patient recovery (see abstract)  from anesthesia with an inhalation anesthesia agent (see paragraph 3), wherein the patient during the recovery is ventilated with a ventilator (see Fig. 1 and paragraphs 33 and 54, the patient is coupled to an anesthesia delivery system as well as a mechanical ventilator), the system controlling recovery of a patient from anesthesia with an inhalation anesthesia agent (see paragraphs 11, 38, and 69 the anesthetic agent concentration in the breathing gas is reduced by discontinuing adding it to the circuit and by using a filter so that it is removed from the air in the circuit, the intent of the device is to reduce the effects of anesthesia).
Orr and Habashi both teach methods of facilitating patient recovery. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the system of Habashi to control recovery from anesthesia with an inhalation agent, as taught by Orr, for the purpose of using the method of Habashi in a known scenario from which a patient will need to recover and be weaned off of a ventilator. Habashi, as modified, further teaches controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas as the steps of Habashi would be performed after decreasing inhalation agent concentration, as taught by Orr, as that is what allows spontaneous breathing to occur.
Habashi further does not teach that the monitored O2 concentration and target O2 concentration are expiratory O2 concentrations.
However, Linko teaches an analogous method of mechanical ventilation and recovery therefrom (see abstract and page 150, Col. 1) wherein expiratory O2 concentration was measured to monitor patient recovery (see page 150 ‘methods’ section). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the measured O2 concentration of Habashi to be expiratory O2 concentration because Linko teaches that monitoring expiratory oxygen allows more rapid correction of scenarios such as hypoxia as the value is measured and can be provided quicker than SpO2 (see page 154, col. 2).
Habashi does not teach a ventilator controller connected to the ventilator to control the gas volume and breath frequency provided with the ventilator.
However, Chapman teaches an analogous patient ventilation system (abstract) comprising a ventilator controller (Fig. 1, 36) connected to the ventilator to control the gas volume and breath frequency provided with the ventilator (see paragraph 0024).
Habashi and Chapman both teach automatic control systems for ventilators in order to increase safety and efficacy. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention to modify Heinonen with the teachings of Chapman for the purpose of automatically controlling ventilator settings that effect patient safety and efficiency of air delivery.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of Orr (US PGPub 2005/0247316), further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”), and further in view of Chapman et al. (US PGPub 2012/0272957), as applied to claim 8 above, and further in view of Banner et al (US PGPub 2007/0000494).
Regarding claim 11, Habashi, as modified, teaches all previous elements of the claim as stated above. Habashi does not teach wherein the sensor is adapted to determine the occurrence of spontaneous breathing and wherein the ventilator controller is adapted to instruct the ventilator to adjust to the breathing frequency imposed by said spontaneous breathing. 
However, Banner teaches an analogous system for controlling a ventilator (see abstract) wherein the sensor is adapted to determine the occurrence of spontaneous breathing (see paragraph 0006 and 0009) and wherein the ventilator controller is adapted to instruct the ventilator to adjust to the breathing frequency imposed by said spontaneous breathing (see paragraphs 0053 and 0103, breathing frequency is used as an input to adjust ventilator settings to optimize patient effort).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Habashi with the teachings of Banner for the purpose of provided appropriate support to a patient spontaneously breathing and in order to tailor the ventilator support to the patient’s measured pathophysiology in order to minimize lung damage (see Banner paragraph 0011-0012).
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Habashi does not teach recovery from anesthesia and does not teach the limitation “increasing the breath volume or the breathing frequency in response to the expiratory O2 concentration being below the target level and in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas.” However, Orr is now used to teach these limitations. Orr teaches a method of patient recovery from anesthesia and recovery from ventilation that allows the patient and surgical team to quickly exit the operating room. Orr teaches that the system may be used with mechanical ventilation. Patient recovery means to return the patient to a state in which they do not need continued ventilation. Both Orr and Habashi teach these types of systems. Therefore, it would have been obvious to modify the system of Habashi to be used in conjunction with the system of Orr as it is known in the art that patient’s undergoing anesthesia for surgical procedures are often ventilated as they need assistance breathing while under the effects of anesthesia. Therefore, the first step to patient recovery in this scenario is to reduce the concentration of inhalation anesthesia in the patient breathing gas, which is taught by Orr. The combination also teaches the limitation of “increasing the breath volume or the breathing frequency in response to the expiratory O2 concentration being below the target level and in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas” since the first step in the recovery would be decreasing inhalation anesthesia agent, so any adjustments after that to ventilation are in response to that step.
Applicant argues that Habashi’s OEELV mode does not teach controlling a reduction of breath volume or a breathing frequency. Examiner has clarified which portions of Habashi teach this limitation (see above rejection of claims 1, 8 , and 12).
Examiner has responded to applicant’s arguments regarding expiratory O2 in the previous action mailed 11/22/2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tehrani (US 8,695,593) which teaches a method of weaning from mechanical ventilation; Kobrich et al. (US PGPub 2013/0087145) which teaches a method of controlling inhalation gas including decreasing inhalation anesthesia; Lachmann et al. (US 5752509) which teaches a method of artificial ventilation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799